IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jeffrey A. Wright,                     :
                     Appellant         :
                                       :   No. 1343 C.D. 2015
            v.                         :
                                       :   Argued: February 9, 2016
Lower Salford Township Municipal       :
Police Pension Fund, Lower Salford     :
Township Board of Supervisors,         :
Lower Salford Township Municipal       :
Police Pension Fund Trustees and       :
Standard Insurance Company             :



BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge



OPINION BY
JUDGE McCULLOUGH                                            FILED: April 1, 2016


            This case returns to us following our remand for further proceedings in
Wright v. Lower Salford Township, (Pa. Cmwlth., No. 788 C.D. 2012, filed June 19,
2013) (unreported) (“Wright I”). Jeffery A. Wright (Wright) appeals from the June
24, 2015 order of the Court of Common Pleas of Montgomery County (trial court)
entering judgment in favor of the Lower Salford Township Municipal Police Pension
Fund, the Lower Salford Township Board of Supervisors (Board), and the Lower
Salford Township Municipal Police Pension Fund Trustees (together, Township
Defendants) on his claim seeking a disability pension.1


                                    Facts/Procedural History
                 As recounted in Wright I, this Court set forth the factual and procedural
history of this case as follows. On January 23, 1996, Sergeant Wright sustained a
knee injury while working as a police officer for the Lower Salford Police
Department. Following knee surgery, Wright returned to duty at various times,
sometimes at full-duty capacity and sometimes at light-duty capacity. Despite his
efforts to continue working as a patrol sergeant, Wright eventually became unable to
perform his job duties. At a public meeting on May 16, 2002, the Board unanimously
voted to honorably discharge Wright from the police department. Wright I, slip op. at
2.
                 On April 17, 2002, one month before Wright’s honorable discharge, the
General Assembly amended the Municipal Police Pension Law, Act of May 29, 1956,
P.L. (1955) 1804, as amended, 53 P.S. §§767-778, commonly known as Act 600.
The 2002 amendment, commonly known as Act 30,2 added a mandatory disability
pension for permanent service-connected injuries, as follows:

                 In the case of the payment of pensions for permanent
                 injuries incurred in service, the amount and commencement
                 of the payments shall be fixed by regulations of the
                 governing body of the borough, town, township or regional
                 police department and shall be calculated at a rate no less
       1
         In his complaint, Wright also included a claim against Standard Insurance Company for a
limited disability insurance benefit. This claim was settled prior to the entry of judgment in favor of
the Township Defendants and, therefore, Standard Insurance Company is not a party to this appeal.

       2
           Act of April 17, 2002, P.L. 239.



                                                  2
             than fifty per centum of the member’s salary at the time the
             disability was incurred, provided that any member who
             receives benefits for the same injuries under the Social
             Security Act . . . shall have his disability benefits offset or
             reduced by the amount of such benefits.
Section 5(e)(1) of Act 600, 53 P.S. §771(e)(1). “Before the enactment of Act 30,
municipalities were not required to pay police officers a disability pension; Act 30
amended Act 600 to create such an obligation.” Wright I, slip op. at 2-3.
             On January 6, 2003, eight months after Wright’s honorable discharge,
the Board amended the Lower Salford Code by adopting Ordinance 2003-2
(Ordinance), which incorporated Act 30’s requirements. The Ordinance states:

             In the case of the payment of pensions for permanent
             injuries incurred on or after April 17, 2002, the amount
             of the payments shall be calculated at the rate of 50% of the
             member’s salary at the time the disability was incurred,
             provided that any member who receives benefits for the
             same injuries under the Social Security Act . . . shall have
             his or her disability benefits offset or reduced by the amount
             of such benefits. Determination of eligibility of disability
             benefits shall be based on the eligibility of benefits payable
             for permanent injuries incurred in service under the
             Township’s long-term disability policy and shall be payable
             commencing at the later of termination of benefits under the
             long-term disability policy as a result of attaining the
             maximum age under the disability policy or upon the
             officer’s attainment of his superannuation retirement date.

(Lower Salford Code §29-3(B)) (emphasis added).
             In May 2006, Wright filed suit against the Township Defendants,
seeking a disability pension calculated at 50% of his former salary, retroactive to May
16, 2002. The Township Defendants timely filed an answer and new matter. After
the close of the pleadings, the Township Defendants moved for judgment on the
pleadings. Wright I, slip op. at 3-4.



                                           3
             On April 4, 2012, the trial court granted the Township Defendants’
motion. The trial court determined that Act 30 was not self-executing because its
plain language mandated further legislative action by the local governing body. The
trial court further determined that the Board did not adopt Act 30’s provisions until
January 2003, well after Wright’s honorable discharge. Therefore, the trial court
concluded that the Township Defendants were not obligated to pay Wright a
disability pension. Wright filed a timely appeal to this Court. Wright I, slip op. at 4.
             On appeal, this Court in Wright I concluded that material issues of fact
existed that precluded the entry of judgment on the pleadings. We held:

             The trial court determined that Act 30 did not apply to the
             Township Defendants until the Board adopted the
             Ordinance incorporating Act 30’s requirements in January
             2003, which post-dated Wright’s discharge. However, the
             Ordinance states that it applies to “payment of pensions for
             permanent injuries incurred on or after April 17, 2002.”
             (Lower Salford Code §29-3(B) (emphasis added.)
             Therefore, regardless of whether Act 30 was self-executing,
             the text of the Ordinance suggests that it applies
             retroactively to permanent injuries incurred “on or after”
             Act 30’s effective date. The trial court, however, did not
             address this issue.

             There is also a disputed factual issue regarding the date of
             Wright’s “permanent” injury. Wright claims that although
             his initial knee injury occurred in 1996, his injury did not
             become permanent until May 16, 2002. According to
             Wright, the Board’s vote to honorably discharge him was
             the first official determination that he was permanently
             disabled and could no longer work. The Township
             Defendants claim that the date of Wright’s only service-
             connected injury was January 23, 1996, and his last day of
             work was March 12, 2002. Both of these events pre-dated
             Act 30 and the Ordinance. Again, the trial court did not
             address this issue.



                                            4
               We conclude that the foregoing factual issues are material
               to the determination of whether Wright is entitled to the
               disability pension he seeks. Therefore, the trial court erred
               in granting the Township Defendants’ motion.
Wright I, slip op. at 4-5 (footnotes and citation omitted).
               On these grounds, this Court in Wright I reversed the trial court’s order,
reinstated Wright’s complaint, and remanded the matter to the trial court for further
proceedings.
               On March 11, 2014, the trial court held a remand hearing on the limited
issue set forth by this Court in Wright I, specifically whether Wright incurred a
permanent injury on or after April 17, 2002. Based on the evidence presented,
namely Wright’s testimony and documentary evidence, the trial court made the
following findings of fact.
               On January 23, 1996, Wright sustained a knee injury while attempting to
arrest a suspect. After being out of work for a brief period, Wright returned to full-
duty on March 15, 1996. Wright sustained this cycle of being out of work and
resuming his employment in full capacity as a police officer until after his fourth knee
surgery on February 1, 2001. At that time, Wright resumed his employment, albeit in
a limited-duty capacity. While on limited duty, Wright was responsible for reviewing
the reports and conducting the evaluations of his squad, handling complaints by
telephone, and ordering uniforms and necessary items for the vehicle fleet. Wright
was also a range officer. (Trial court op. at 1.)
               On March 13, 2002, Wright underwent an independent medical
evaluation (IME) which, in part, reviewed the history of his injury. The IME stated
that Wright returned to work with continued pain after his initial injury on January
23, 1996; underwent an arthroscopic surgery in October 1996; and did not return to
work until he had a second operative procedure in March 1997. The IME further


                                            5
stated that Wright underwent a cartilage transfer procedure in July 1998; returned to
work approximately nine months post July 1998 at light duty and then worked regular
duty for approximately a year with increased pain and swelling; and underwent a
fourth arthroscopy in November 2000. According to the IME, Wright subsequently
underwent surgery to reconstruct left ankle ligaments in March 2001 and had
problems rehabilitating both extremities; returned to work in May 2001 at six hours
per day at light duty; and went to physical therapy from July 2001 through the winter
which aggravated his knee. The IME concluded that Wright reached his maximal
medical improvement (MMI); recommended that he could work eight hours per day
with the latitude to sit and stand as needed; and placed limitations on squatting,
stooping and lifting.3 (Trial court op. at 1-2.)
               Due to the results of the IME, the Chief of Police sent a letter to Wright
on March 14, 2002, indicating that Wright was no longer required to report for
limited duty because he was unable to return to full duty. On May 6, 2002, the Board
sent a letter to Wright advising him that he would be dismissed from his position as a
police officer as a result of his physical disability. On May 16, 2002, the Board held
a public meeting and a motion was approved to terminate Wright’s employment with
an honorable discharge. On May 20, 2002, the Board sent Wright a letter that
reiterated the above information. (Trial court op. at 2.)


       3
          In pertinent part, the diagnostic conclusion of the IME stated: “It is my opinion [Wright]
could work eight hours per day with the latitude to sit as necessary. I would permit him to work
eight hours per day, but I would allow him the latitude to sit as he needed to through the day and
stand up and move as necessary. I would have him do no extended walking. I would not enforce
sitting through the day because I would want him to be able to move his knee and change position
as necessary. I would have him lifting no greater than ten to fifteen pounds. I would enforce no
squatting, stooping, etc. At this time I would state he has reached [MMI] and no further treatment is
indicated.” (R.R. at 407a.)



                                                 6
             Based upon these findings of fact, the trial court, by decision and order
dated May 13, 2015, dismissed Wright’s complaint. Citing Messer v. Beighley, 187
A.2d 168 (Pa. 1963), which dealt with the concept of “permanent injury” for purposes
of calculating damages in a civil action, the trial court noted that “permanent” denotes
something fixed, enduring, not subject to change, and that will continue regardless of
a contingency or fortuitous circumstance. (Trial court op. at 4.)
             Applying this definitional understanding, the trial court determined that
Wright incurred a permanent injury on January 23, 1996, the date on which he was
first injured while trying to arrest a suspect. The trial court stated that Wright
returned to employment with continued pain; had several surgeries; later returned to
work in a limited-duty capacity; and physical therapy aggravated his knee. The trial
court also determined that the IME indicated that Wright had reached MMI, which
suggested that his knee injury was never going to improve.              Citing Wright’s
testimony that he could not perform the full duties of a street officer, and the fact that
Wright listed February 22, 2002, as the date he became partially disabled on
insurance forms, the trial court concluded that Wright’s permanent injury occurred on
January 23, 1996, and was fixed, enduring, and not subject to change. Because
Wright sustained a permanent injury prior to the effective date of the Ordinance,
April 17, 2002, the trial court concluded that Wright was ineligible to receive a
disability pension. (Trial court op. at 4-5.)
             Thereafter, Wright filed a motion for post-trial relief. By order dated
June 24, 2015, the trial court denied Wright’s motion and directed that judgment be
entered in favor of the Township Defendants.




                                            7
              Wright now appeals to this Court.4


                                           Discussion
              Wright contends that the trial court erred and/or abused its discretion in
determining that the date of his permanent injury and disability was January 23, 1996,
when the original injury occurred.           Wright emphasizes that, in the time period
subsequent to his original work injury, he worked full duty for approximately thirty-
nine months (or three years and three months), and worked in a light-duty position
intermittently and from February 2001 to his honorable discharge in May 2002. See
Reproduced Record (R.R.) at 399a (detailing Wright’s work history following his on-
duty injury). While conceding that the effective date of the Ordinance is April 17,
2012, Wright asserts that his injury or disability did not become permanent until the
Board made its determination on May 16, 2002, and that prior to this time, there had
been no official determination or adjudication as to whether he was fully or totally
disabled.
              In response, the Township Defendants contend that the trial court’s
finding that Wright incurred a permanent injury in January 1996 is supported by
competent evidence. The Township Defendants maintain that, at this point in time,
Wright’s injury was fixed, enduring, and not subject to change even though Wright
had periods when he returned to full-duty employment. The Township Defendants
further argue that there was no evidence submitted to indicate that Wright recovered
in any way from the injury he sustained in January of 1996.


       4
           “When reviewing the trial court’s denial of post-trial motions, our scope of review is
limited to determining whether the trial court abused its discretion or committed an error of law.”
Commonwealth ex rel. Corbett v. Manson, 903 A.2d 69, 73 n.4 (Pa. Cmwlth. 2006).



                                                8
              As we explained in Wright I, “Act 30 added a mandatory disability
pension for permanent service-connected injuries,” slip op. at 2, with the statute
requiring municipal bodies to create regulations concerning the amount and
commencement of payments of “pensions for permanent injures incurred in
service . . . .” 53 P.S. §771(e)(1). Because Act 30 and the Ordinance create and
provide for a disability pension, it cannot be disputed that the term “injury” in Act 30
and the Ordinance is synonymous with “disability.”                   See Norton v. Travelers
Insurance Co., 105 F.2d 122, 123 (3d Cir. 1939) (interpreting the term “injury” in the
statute to mean that “an injury is compensable . . . only when it produces
disability.”).5    Such a compensatory scheme is inconsistent with our national
jurisprudence and the underlying concepts of disability and the reasons prompting a
disability pension. See Black’s Law Dictionary, 529 (9th Ed. 2009) (stating that
“disability compensation” or “disability benefits” are “[p]ayments from public or
private funds to a disabled person who cannot work”); id. at 602 (defining a
“disability retirement plan,” in part, as “[a] plan that is invoked when a covered
person is disabled from working to normal retirement age.”).
              In conducting its analysis, the trial court focuses on the term
“permanent” in isolation. The trial court’s reasoning fails to recognize that the term
“injuries” in Act 30 and the Ordinance signifies “disability” and that “disability” is
connected with an individual’s physical ability to perform the duties of a particular
job, in this case a police officer.

       5
          In Norton, the United States Court of Appeals for the Third Circuit interpreted section 14
(m) of the Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C. §914(m), which
provides that “the total compensation payable . . . for injury or death shall in no event exceed the
sum of $7,500.” Norton, 105 F.2d at 122. The court concluded that “an injury is compensable
under this Act, only when it produces disability” and that “the phrase ‘injury or death’ must be
interpreted as synonymous with ‘disability or death.’” Norton, 105 F.2d at 123.



                                                 9
             As outlined above, the predominate interpretive issue in this case is how
to define “permanent disability” in the context of police-related work duties. “Where
a term is not expressly defined in a statute, this Court will construe the term
according to its common and approved usage. To do so, we may look to dictionary
definitions.” Moonlite Café v. Department of Health, 23 A.3d 1111, 1114 (Pa.
Cmwlth. 2011) (citations omitted).
             A “permanent disability” is one “that will indefinitely prevent a worker
from performing some or all of the duties that he or she could do before an accident
or illness.” Black’s Law Dictionary, 528 (9th Ed. 2009).
             The concept of “permanent disability” in Act 30 and the Ordinance is
further refined by section 1 of Act 600, 53 P.S. §767, which prohibits a township
from prescribing regulations that would re-define disability pension eligibility to
exclude officers who are honorably discharged for being disabled. 53 P.S. §767
(“Such [police pension] fund shall be under the direction of the governing body of the
. . . township . . . and . . . for the benefit of such members of the police force as shall
receive honorable discharge therefrom by reason of age and service, or
disability . . . .”); Ridley Park Police v. Borough of Ridley Park, 524 A.2d 998, 1001-
02 (Pa. Cmwlth. 1987) (“The clear language of this section mandates that all police
officers honorably discharged for age and service, or disability, be eligible to receive
a pension.”) (emphasis in original). Reading Act 30 in pari materia with section 1 of
Act 600, we conclude that where, as here, an officer is honorably discharged on the
basis of a disability, the term “permanent disability” in Act 30 must be defined as one
that renders an individual incapable of performing his duties as a police officer, as
opposed to one which renders him incapable of any gainful employment in the
marketplace. See Section 2 of the Police Tenure Act, Act of June 15, 1951, P.L. 586,



                                            10
as amended, 53 P.S. §812 (providing for honorable discharge on the basis of a
physical disability); Ridley Park Police, 524 A.2d at 1001 (“[A]s long as the Borough
may honorably discharge a police officer who is disabled from performing police
work, it may not deny that officer a pension simply because he is able to obtain other
employment constituting ‘substantial gainful activity.’”).
               Here, following his honorable discharge or termination in May 2002,
Wright filed a complaint seeking a disability pension in accordance with Act 30 and
the Ordinance. (Trial court op. at 2; R.R. at 412a.) As recounted by the trial court,
there was evidence that Wright incurred a partial permanent disability prior to April
17, 2002, particularly Wright’s testimony that he could not perform the full duties of
a street officer; the March 13, 2002 IME indicating that Wright had reached MMI but
could still work eight hours per day at a light-duty position with restrictions; and
Wright’s listing of February 22, 2002, on insurance forms as being the date on which
he was partially disabled. Further, the uncontroverted evidence establishes that after
his original work injury on January 23, 1996, Wright returned to full-duty status from
March 15, 1996, to October 23, 1996; from August 6, 1997, to July 15, 1998; and
from February 1, 1999, to November 3, 2000 – approximately three years and three
months. (R.R. at 399a.) Thereafter, Wright returned to work in a light-duty capacity
on February 1, 2001, and maintained limited-duty status up until the Chief of Police
informed him not to return to work. (Id.)6


       6
          On February 6, 2002, the Chief of Police issued a memo, listing the officers’ duty
assignments and stating that Wright was to work his limited-duty position, doing the duties of
“Patrol Supervision, Vehicle Fleet, Uniforms, [and] Range Officer.” (R.R. at 401a.) In a March 14,
2002 letter, the Chief of Police informed Wright that he is “no longer required to report for limited
duty” because the findings in the March 13, 2002 MMI indicated that he will not be returning to full
duty. (R.R. at 409a.)



                                                 11
             This evidence, however, does not address whether Wright had a valid
claim for total permanent disability. In In re Anderson’s Application for Disability
Benefits, 468 N.W.2d 338 (Minn. Ct. App. 1991), the Minnesota Court of Appeals
collected and discussed several state court cases dealing with statutorily-created
disability pensions.    Based on this authority, the intermediate appellate court
reiterated the general rule that a police officer is not totally disabled or incapacitated
where the “police officer is capable of performing some of the responsibilities of the
job classification” or “where a permanent light duty position is made available in [the
officer’s] job classification.” Id. at 341. Consequently, the above evidence does not
establish that Wright incurred a total permanent disability before April 17, 2002. At
best, this evidence merely proves that Wright returned to his full-duty status for a
period of time and was subsequently capable of performing light-duty police work
(and, in fact, continued to do so up until the Chief of Police informed him not to).
             Upon our review of the record, there is uncontradicted evidence that
Wright was totally and permanently disabled subsequent to the effective date of the
Ordinance. The trial court, however, failed to appreciate its legal significance.
             On May 6, 2002, the Board wrote Wright a letter advising him that the
Lower Salford Police Department is recommending that he be dismissed from his
employment as a police officer. The letter stated:

             The basis for the recommendation is your physical
             inability to perform your job which inability
             substantially interferes with your performing the
             essential functions of your employment and which
             disability cannot be reasonably accommodated to the extent
             required by law. Accordingly, you are to be dismissed
             from your police officer position with an honorable
             discharge due to your physical disability.




                                           12
(R.R. at 410a; emphasis added.) On May 20, 2012, the Board sent Wright a letter
confirming that on May 16, 2002, the Board passed a motion to terminate Wright’s
employment “with an honorable discharge based on [his] inability to perform duties
due to a physical disability.” (R.R. at 437a.)
               Under Pennsylvania law, the Board’s May 16, 2002 motion constituted
an official, administrative “adjudication” of Wright’s physical disability. See Clites
v. Township of Upper Yoder, 485 A.2d 724, 726 (Pa. 1984) (explaining that a board’s
decision to terminate an officer is an official “adjudication” under the Local Agency
Law, 2 Pa.C.S. §§551-555, 751-754); Kretzler v. Ohio Township, 322 A.2d 157, 159-
60 (Pa. Cmwlth. 1974) (discussing how a township’s board of supervisors acts as an
administrative agency when disciplining an officer and explaining that the officer is
entitled to an administrative hearing). The evidence of record and applicable legal
principles demonstrate that, although the MMI indicated that Wright could work light
duty, the Board’s May 16, 2002 motion to terminate was tantamount to a
determination by the Board that Wright incurred a total permanent disability and was
“indefinitely” unable “to perform employment-related duties because of a physical or
mental impairment.” Black’s Law Dictionary, 528 (9th Ed. 2009).
               Importantly, section 2 of the Police Tenure Act states that a police
officer may only be terminated for, among other reasons, a “physical or mental
disability affecting his ability to continue in service, in which case the person shall
receive an honorable discharge from service . . . .” 53 P.S. §812.7 In Agostino v.


       7
         The Police Tenure Act applies to a “township of the second class [and] to each borough
and township of the first class having a police force of less than three members. . . .” Section 1 of
the Police Tenure Act, 53 P.S. §811. Lower Salford Township is a township of the second class.
See http://www.lowersalfordtownship.org/boards/.

(Footnote continued on next page…)

                                                 13
Township of Collier, 968 A.2d 258 (Pa. Cmwlth. 2009), this Court upheld the
township’s board of commissioner’s termination of an officer under this section
where the evidence demonstrated that the officer was “unable to perform his duties”
and “suffered a physical disability that rendered him unfit to serve as a police
officer.” Id. at 270.8 In Crawford v. Borough of Lewisburg, 401 A.2d 385 (Pa.
Cmwlth. 1979), we interpreted the language “affecting his ability to continue in
service” to mean that the General Assembly “certainly intended the disability to be
one which rendered the officer incapable of performing his normal duties
permanently.” Id. at 388.9

(continued…)

       Section 2 of the Police Tenure Act vests a full-time police officer with a due process right to
continued employment and sets forth the only circumstances under which a full-time police officer
may be removed from office. See Upper Makefield Township v. Pennsylvania Labor Relations
Board, 753 A.2d 803, 807 (Pa. 2000); Pavonarius v. City of Allentown, 629 A.2d 204, 207 (Pa.
Cmwlth. 1993).

       8
          In Agostino, the police officer was seriously injured in an off-duty motorcycle accident,
completely lost his sense of smell, and the township’s civil service commission granted him an
honorable discharge based upon his disability. On appeal, this Court found “no error in the [the
commission’s] conclusion that [the officer’s] Honorable Discharge was appropriate because the
evidence sufficiently demonstrated that [the officer] suffered a physical disability that rendered him
unfit to serve as a police officer. Critically, [the police officer] frequently patrolled alone and
served as a first responder in instances that required a sense of smell to ensure his safety and the
safety of others.” Id. at 270.

       9
           In Crawford, the trial court found that the police officer was permanently disabled from
June 24, 1975, to December 1975, but was not permanently disabled after April 20, 1976. This
Court noted that “permanent” means “existing perpetually” and “everlasting” and determined that
the trial court erred in finding that the police officer was “‘permanently’ disabled at one time and
not disabled less than a year later.” Id. at 387-88 (citations omitted, emphasis in original).
Although this Court agreed with the trial court that in order to dishonorably discharge a police
officer, the police officer must be found to be incapable of performing his normal duties
permanently, we concluded that the trial court’s findings of fact were inconsistent and remanded to
the trial court for further proceedings.



                                                 14
             Collectively, Agostino and Crawford stand for the proposition that in
order to terminate an officer under section 2 of the Police Tenure Act, the township’s
governing body must adjudicate the officer as suffering from a permanent disability,
one where the officer cannot perform his police officer duties for an indefinite
duration. Consequently, the Board’s May 16, 2002 motion had the practical effect of
adjudicating Wright as permanently disabled and honorably discharged him for that
reason. In other words, the Board’s May 16, 2002 motion determined that Wright
was physically unable to perform his job as a police officer and that his disability was
permanent, rendering him unfit to serve as a police officer in any capacity. There is
no medical evidence, or any other evidence for that matter, to support a finding that
Wright was totally and permanently disabled before the Board adjudicated him as
such. In fact, Wright continued to perform his full-time duties, on and off, for years
after the original injury.    Therefore, we conclude that the trial court erred in
determining that Wright did not incur a “permanent injury” or “permanent disability”
on or after the effective date of the Ordinance, April 17, 2012.


                                      Conclusion
             For the above-stated reasons, we reverse the trial court’s order entering
judgment in favor of the Township Defendants. In situations where an officer is
honorably discharged on the basis of a disability, we define the term “injury” or
“disability” in Act 30 as one that renders an individual incapable of performing his
duties as a police officer. As noted above, section 1 of Act 600 prohibits a township
from prescribing regulations that would re-define disability pension eligibility to
exclude officers who are honorably discharged for being disabled. Ridley Park
Police, 524 A.2d at 1001.       As a necessary corollary, police officers who are



                                           15
honorably discharged for being disabled are entitled to a disability pension because
they have been adjudicated by the municipal body as being physically unable to
perform the duties of a police officer. See also Crawford, 401 A.2d at 388 (“[B]y
providing for ‘an honorable discharge from service’ in the event of physical disability
the legislature certainly intended the disability to be one which rendered the officer
incapable of performing his normal duties permanently.”). On the record before us,
the Board’s May 16, 2002 motion terminating Wright with an honorable discharge
amounted to an adjudication that Wright’s physical condition was of such an extent
and duration that he could not perform the duties required of a police officer for the
foreseeable future and, therefore, was permanently and totally disabled.
             Accordingly, we conclude that Wright has established that he was
permanently and totally disabled as of May 16, 2002; his disability, in turn, occurred
after the effective date of the Ordinance and satisfies the definitional requirements of
“permanent injuries” in Act 30 and the Ordinance. Having determined that Wright
qualifies for a disability pension pursuant to Act 30 and the Ordinance, we reverse
and remand to the trial court for further proceedings, namely a determination as to
whether Wright meets the technical requirements – e.g., years of credited service,
filing deadlines, requirements for submission of information, etc. – for benefits under
the Township’s long-term disability policy, as stated in the Ordinance.             See
Ordinance, §29-3(B) (“Determination of eligibility of disability benefits shall be
based on the eligibility of benefits payable for permanent injuries incurred in service
under the Township’s long-term disability policy . . . .”).



                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge


                                           16
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jeffrey A. Wright,                        :
                     Appellant            :
                                          :    No. 1343 C.D. 2015
             v.                           :
                                          :
Lower Salford Township Municipal          :
Police Pension Fund, Lower Salford        :
Township Board of Supervisors,            :
Lower Salford Township Municipal          :
Police Pension Fund Trustees and          :
Standard Insurance Company                :



                                      ORDER


             AND NOW, this 1st day of April, 2016, the June 24, 2015 order of the
Court of Common Pleas of Montgomery County (trial court) entering judgment in
favor of the Lower Salford Township Municipal Police Pension Fund, the Lower
Salford Township Board of Supervisors (Board), and the Lower Salford Township
Municipal Police Pension Fund Trustees is hereby reversed. The case is remanded
for further proceedings consistent with this opinion.
             Jurisdiction relinquished.



                                              ________________________________
                                              PATRICIA A. McCULLOUGH, Judge